Title: James Madison to [Nicholas P. Trist], 15 February 1830
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 15. 1830
                            
                        
                        I have recd your favours of and have looked over the remarks enclosed in them, meant as an introduction
                            to an explanatory comment on the proceedings of Virginia in -98-99. occasioned by the Alien & Sedition laws.
                        It was certainly not the object of the member, who prepared the Documents in question, to assert, nor does
                            the fair import of them, as he believes, assert a right in the parties to the Constitution of the U.S. individually to annul within themselves acts of the Federal Government, or to withdraw from the
                            Union: nor was it within the scope of those documents to discuss the extreme cases in which such rights (might) would
                            result from a kind or degree of oppression extinguishing all constitutional compacts & obligations.
                        It has been too much the case, in expounding the Constitution of the U.S. that its meaning has been sought
                            not in its peculiar and unprecedented modifications of Power; but by viewing it, some, thro’ the medium of a simple Govt.
                            others, thro’ that of a mere League of Govts.. It is neither the one nor the other; but essentially different from both. It
                            must consequently be its own interpreter. No other Government can furnish a key to its true character. Other Governments,
                            present an individual & indivisible sovereignty. The Constitution of the U.S. divides the Sovereignty; the
                            portions surrendered by the States, composing the Federal Sovereignty over specified subjects; the portions retained
                            forming the Sovereignty of each over the residuary subjects within its sphere. If Sovereignty can not be thus divided, the
                            Political System of the U.S. is a Chimæra mocking the vain pretensions of human wisdom. If it can be so divided, the
                            System ought to have a fair opportunity of fulfilling the wishes & expectations which cling to the experiment
                        Nothing can be more clear than that the Constitution of the U.S. has erected a Government, in as strict a
                            sense of the term, as the Governments of the States created by their respective Constitutions. The Federal Govt. has like
                            the State Govts. its Legislative, its Executive & its Judiciary Departments. It has, like them, acknowledged
                            cases, in which the powers of these Departments are to operate. And the operation is to be directly on persons &
                            things, in the one Govt. as in the others. If in some cases, the jurisdiction is concurrent, as it is in others exclusive,
                            this is one of the features constituting the peculiarity of the System.
                        In forming this compound scheme of Government it was impossible to lose sight of the question, what was to be
                            done in the event of controversies which could not fail to occur, concerning the partition line, between the powers
                            belonging to the Federal and to the State Govts. That some provision ought to be made, was as obvious and as essential, as
                            the task itself was difficult and delicate.
                        That the final decision of such controversies, if left to each of the 13 now 24 members of the Union, must
                            produce a different Constitution & different laws in the States was certain; and that such differences must be
                            destructive of the Common Govt. & of the Union itself, was equally certain. The decision of questions between the
                            whole & of the parts, could only proceed from the whole, that is from a collective not a separate authority of the
                            parts.
                        The question then presenting itself could only relate to the least objectionable mode of providing for such
                            occurrences, under the collective authority.
                        The provision immediately and ordinarily relied on, is manifestly the Supreme Court of the U S, cloathed as
                            it is, with a Jurisdiction in controversies to which the U.S. shall be a party: "the Court itself being so constituted as
                            to render it independent & impartial in its decisions; (see Federalist. No. 39. p. 241) whilst other and ulterior
                            resorts would remain in the Elective process, in the hands of the people themselves the joint constituents of the parties;
                            and in the provision made by the Constitution for amending itself. All other resorts are extra & ultra
                            Constitutional, corresponding to the Ultima Ratio of Nations renouncing the ordinary relations of peace.
                        If the Supreme Court of the U.S. be found or deemed not sufficiently independent and impartial for the trust
                            committed to it, a better Tribunal is a desideratum; But whatever this may be, it must necessarily derive its authority
                            from the whole not from the parts, from the States in some collective not individual capacity. And as some such Tribunal
                            is a vital element, a sine qua non, in an efficient & permanent Govt., the Tribunal existing must be acquiesced in,
                            until a better or more satisfactory one can be substituted.
                        Altho’ the old idea of a compact between the Govt. & the people be justly exploded, the idea of a
                            compact among those who are parties to a Govt. is a fundamental principle of free Govts.
                        The original compact is the one implied or presumed, but no where reduced to writing, by which a people agree
                            to form one Society. The next is a compact, here for the first time reduced to writing, by which the people in their Social
                            State agree to a Govt. over them. These two compacts may be considered as blended in the Constitution of the U.S., which
                            recognizes a Union or Society of States, and makes it the basis of the Govt. formed by the parties to it.
                        It is the nature & essence of a compact that it is equally obligatory on the parties to it, and of
                            course that no one of them can be liberated therefrom without the consent of the others, or such a violation or abuse of
                            it by the others, as will amount to a dissolution of the Compact.
                        Applying this view of the subject to a single community, it results that the compact being between the
                            Individuals composing it, no individual or set of individuals can at pleasure, break off and set up for themselves,
                            without such a violation of the Compact as absolves them from its obligations. It follows at the same time that in the
                            event of such a violation, the suffering Party rather than longer yield a passive obedience, may justly shake off the
                            yoke, and can only be restrained from the attempt by a want of physical strength for the purpose. The case of individuals
                            expatriating themselves, that is leaving their country in its territorial as well as its social
                            & political sense, may well be deemed a reasonable privilege, or rather as a right implicitly reserved. And even
                            in this case equitable conditions have been annexed to the right which qualify the exercise of it.*see the Virga. Statutes.
                        Applying a like view of the subject to the case of the U.S. it results, that the compact being among
                            individuals as embodied into States, no State can at pleasure release itself therefrom, and set up for itself. The Compact
                            can only be dissolved by the consent of the other parties, or by usurpations or abuses of power justly having that effect.
                            It will hardly be contended that there is any thing in the terms or nature of the Compact, authorizing a party to dissolve
                            it at pleasure.
                        It is indeed inseparable from the nature of a compact, that there is as much right on one side to expound it
                            & to insist on its fulfilment according to that exposition, as there is on the other so to expound it as to furnish a
                            release from it; and that an attempt to annul it by one of the parties, may present to the other, an option of acquiescing
                            in the annulment, or of presenting it as the one or the other course may be deemed the lesser evil. This is a
                            consideration which ought deeply to impress itself on every patriotic mind, as the strongest dissuasion from unnecessary
                            approaches to such a Crisis. What would be the condition of the States attached to the Union & its Govt. and
                            regarding both as essential to their well-being if, a State placed in the midst of them, were to renounce its Federal
                            Obligations, and erect itself into an independent and alien nation? Could the States N. & S. of Virginia,
                            Pensylva. or N. York, or of some other States however small, remain associated and enjoy their present happiness, if
                            geographically politically and practically thrown apart by such a breach in the chain which unites their interests and
                            binds them together as neighbours & fellow Citizens. It could not be. The innovation would be fatal to the Federal
                            Governt. fatal to the Union, and fatal to the hopes of liberty and humanity; and presents a catastrophe at which all ought
                            to shudder.
                        Without identifying the case of the U. S. with that of individual States, there is at least an instructive
                            analogy between them. What would be the condition of the State of N.Y. of Massts. or of Pena. for example, if portions containing their great commercial Cities, invoking original rights as paramount to social &
                            constitutional compacts, should erect themselves into distinct & absolute Sovereignties? In so doing they would do
                            no more, unless justified by an intolerable oppression, than would be done by an individual State as a portion of the
                            Union, in separating itself, without a like cause, from the other portions. Nor would greater evils be inflicted by
                            such a mutilation of a State, on some of its parts, than might be felt by some of the States, from a separation of its
                            neighbours into absolute and alien Sovereignties.
                        Even in the case of a mere League between Nations absolutely independent of each other, neither party has a
                            right to dissolve it at pleasure; each having an equal right to expound its obligations, and neither, consequently a
                            greater right to pronounce the compact void, than the other has to insist on the mutual execution of it. (See in Mr.
                            Jefferson’s volumes his letter to J.M. Mr. Monroe & Col: Carrington)
                        Having suffered my pen to take this ramble over a subject engaging so much of your attention, I will not
                            withold the notes made by it, from your perusal. But being aware that without more development & precision, they
                            may in some instances, be liable to misapprehension or misconstruction, I will ask the favor of you to return the letter
                            after it has passed under your partial & confidential eye.
                        I have made no secret of my surprize & sorrow at the proceedings in S. Carolina which are understood
                            to assert a right to annul the Acts of Congress within the State, & even to secede from the Union itself. But I am
                            unwilling to enter the political field with the "telum imbelli," which alone I could wield. The task of
                            combating such unhappy aberrations belongs to other hands. A man whose years have but reached the canonical three score
                            & ten (and mine are much beyond the number) should distrust himself whether distrusted by his friends or not, and
                            should never forget that his arguments whatever they be will be answered by allusions to the date of his birth. With
                            affece. respects
                        
                        
                            
                                J. M.
                            
                        
                    